IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                     : No. 735
                                           :
DESIGNATION OF CHAIR AND VICE-             : SUPREME COURT RULES DOCKET
CHAIR OF THE CONTINUING LEGAL              :
EDUCATION BOARD                            :




                                        ORDER


PER CURIAM


         AND NOW, this 3rd day of May, 2017, Anthony C. Aliano, Esquire, is hereby

designated as Chair, and Clifford B. Levine, Esquire, is designated as Vice-Chair, of the

Continuing Legal Education Board, commencing July 13, 2017.